Case 6:21-cv-01245-CEM-GJK Document 1-8 Filed-08/02/21 Page 1 of 2 PagelD 50

 

Firearms Training and Interstate Nexus Consulting, LLC
5557 28" Street SE Ste 205
Grand Rapids, MI 49512

May 4, 2021

Kevin C. Maxwell, Esquire

Law Offices of Kevin C. Maxwell
733 West Colonial Drive
Orlando, Florida 32804

Dear Mr. Maxwell,

My firearms consulting company, Firearms Training and Interstate Nexus Consulting, LLC was
asked to provide an opinion on the classification of the Rare Breed Triggers FRT-15 and whether
or not it is a machinegun as defined in Title 26 U.S.C. § 5845(b). I recently retired from the Bureau
of Alcohol, Tobacco, Firearms, and Explosives after 22 years as a special agent, (29 years total
law enforcement). My career at ATF included being an instructor at ATF’s National Academy
teaching the GCA and NFA firearms identification block of instruction to new employees
attending either the Special Agent Basic Training or the Industry Operations Investigator Basic
Training academy courses. I was also an ATF F irearms Instructor and attended numerous firearms

The pertinent authority under consideration for this evaluation is the Gun Control Act of 1968
(GCA) and the National Firearms Act (NFA) of 1934 and the definitions contained in them.

The Gun Control Act in Title 18 U.S.C. § 921(a)(3)(A) defines the term “firearm” (in part) as
“any weapon (including a starter gun) which will or is designed to or may readily be converted to
expel a projectile by the action of an explosive”. Additionally, the Gun Control Act in Title 18
U.S.C. § 921(a)(28) defines the term semiautomatic rifle as “any repeating rifle which utilizes a
portion of the energy of a firing cartridge to extract the fired cartridge and chamber the next
round, and which required a Separate pull of the trigger to fire each cartridge.”

Exhibt 7£7’ 1

 
Case 6:21-cv-01245-CEM-GJK Document 1-8 Filed 08/02/21 Page 2 of 2 PagelB 51

The National Firearms Act in Title 26 U.S.C. §5845(b) defines the term “machinegun” as “any
weapon which shoots, is designed to Shoot, or can be readily restored to shoot, automatically more
than one shot without manual reloading, by a single function of the trigger. The term shail also
include the frame or receiver of any such weapon, any part designed and intended Solely and
exclusively, or combination of parts designed and intended, for use in converting a weapon into a
machinegun, and any combination of parts from which a machinegun can be assembled if such
parts are in the possession or under the control of a person.”

On March 30, 2021, I examined and test fired two Spike’s Tactical AR-15 Style rifles which both
had Rare Breed Triggers FRT-15 installed in them. The test firing was conducted using factory
MAGTECH ammunition at a range in Florida. Both firearms functioned as designed and as
semiautomatic rifles. I also examined the components of the FRT-15, which is a self-contained
trigger unit consisting of three major parts identified as a locking bar, hammer, and trigger.

I have reviewed the Firearm Trigger Mechanism’s Patent Number US10,514,223, previous ATF
(FTB & FATD) classification letters, an animation showing the semiautomatic function of the
FRT-15 trigger during the cycle of operation, other opinion letters, and federal court opinions.

Inc., et al. v. Garland, et al. No. 21a0070 (CA6 Mar. 25, 2021). Although that case involved
“Bump Stocks”, I think what the court ruled is applicable to the Rare Breed Triggers FRT-15,
because it emphasized and applied the actual definition of a machinegun in Title 26 U.S.C. §
5845(b) and rejected ATF’s newly made up machinegun definition. The Court tuled “And because
we find a single function of the trigger applies to the mechanical process of the trigger, we further
hold a bump stock cannot be classified as a machine pun because a bump stock does not enable a
semiautomatic firearm to fire more than one shot each time the trigger is pulled”.

back forward to the locking position and the locking bar is unlocked. The FRT-15 trigger can now

be pulled. The FRT-15 allows for very fast semiautomatic trigger pulls due to the quick resetting
trigger.

The Rare Breed Triggers FRT-15 is designed and functions as a semiautomatic trigger. The FRT-
15 does not enable a semiautomatic firearm to fire more than one shot each time the trigger is
pulled. Therefore, itis my opinion, Rare Breed Triggers FRT-15 is not a firearm ora machinegun,
and is a legal semiautomatic trigger.

Sincerely,
Ex
jer

Brian Luettke
Resident Agent/Owner FTINC, LLC

 
